Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Nassau County (Harrington, J.), imposed May 18, 1994, revoking a sentence of probation previously imposed by the same court (Winick, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous convictions of criminal sale of a controlled substance in the fourth degree and attempted criminal possession of a controlled substance in the third degree, the sentence being concurrent indeterminate terms of IV3 to 4 years imprisonment and a $305 mandatory surcharge.
Ordered that the amended sentence is modified, by reducing the mandatory surcharge to $150 plus a $5 crime victim’s assistance fee; as so modified, the amended sentence is affirmed.
The defendant effectively waived appellate review of the length of his sentence as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Loper, 215 AD2d 406). We have examined the defendant’s contention that he should be returned to probation and find it to be without merit (see, People v King, 184 AD2d 782; People v Perez, 181 AD2d 922).
The People correctly concede that the mandatory surcharge should be reduced. Mangano, P. J., Rosenblatt, Copertino, Hart and Florio, JJ., concur.